Title: To James Madison from Tench Coxe, 15 February 1788
From: Coxe, Tench
To: Madison, James


Dear Sir
Philada. Feb. 15th. 1788
If you thought it worth attention to publish N. 1. of the Pennsylvanian perhaps No. 2, enclosed may also be properly inserted in the same paper. The first was in Hall & Sellers’s of 6th. sent before.
I wish to believe the accot. of the 11th from New York informing of the Adoption by Massachussets on 5th instant—but we wait for the Numbers, the form, the more perfect Certainty. To Morrow I trust will bring it.
Will you take the trouble of mentioning to the hon. Mr. Contee from Maryland that Judge Hanson sent me a large pacquet of Pamphlets for him which I sent on yesterday. Mr. Hanson writes me there is no doubt in Maryland, and tho [he] considers the Opposition in Virga. as very powerful, he says he is well grounded in assuring me of its final Success there.
I am gratified by the Unanimity of Georgia, and by the unanimous Vote of thanks by the Senate of S. Carolina.
I have two letters from gentlemen of very opposite characters, and very differently situated in London, who assure me, one that the Constitution is approved by all the warmest friends of America in England, the other that [it] is in his opinion & all he has conversed with most likely to retrieve the lost Reputation of this Country. Those things are of little really consequence, opposite letters & opinions would have been used to its prejudice here. I shall therefore furnish some extracts to our printers.
I am very troublesome to you, but I can never be so again because I believe Nothing will ever happen again that will furnish so great an Apology. I am with sincere Esteem, Sir, yr. mo. respectf. Servt.
Tench Coxe
